Citation Nr: 0218625	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes to the Board of Veterans's Appeals (Board) 
on appeal from a September 2000 RO decision which denied 
service connection for a stomach condition.  A Travel 
Board hearing was requested, and the request was 
subsequently withdrawn in June 2002.  

During the course of the appeal, the RO denied a claim for 
service connection for a condition due to mustard gas 
exposure.  As the veteran did not appeal this 
determination, the issue is not in appellate status and 
will not be addressed by the Board.  38 U.S.C. § 7105 
(West 1991 & Supp. 2002).


FINDINGS OF FACT

1. The VA has fully informed the veteran of the evidence 
necessary to substantiate
his claim for service connection for a stomach condition, 
and the VA has made reasonable efforts to develop such 
evidence. 

2.  There is no medical evidence of a current stomach 
condition which is linked to service.


CONCLUSION OF LAW

A stomach condition was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
VCAA and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary 
to substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone a VA examination, and he has 
been notified of evidence required to substantiate the 
claim.  The Board concludes that discussions as contained 
in the initial rating decision of September 2000, the 
March 2001 rating decision, in the May 2002 statement of 
the case, VA letters to the veteran dated in July 2000 and 
March 2001, and a telephone call in March 2001, have 
provided the veteran with sufficient information regarding 
the applicable regulations.  The veteran and his 
representative have submitted written arguments.  The 
rating decisions and statement of the case provided notice 
to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why 
this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim 
was still deficient.  Because no additional evidence has 
been identified by the veteran as being available but 
absent from the record, the Board finds that any failure 
on the part of VA to further notify the veteran what 
evidence would be secured by VA and what evidence would be 
secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from December 1966 to 
December 1968.  His entrance medical examination showed no 
stomach condition.  A December 1967 treatment note shows 
he was treated for complaints of indigestion, nausea and 
vomiting.  A diagnosis was not indicated.  A March 1968 
treatment note shows he was treated for complaints of 
constant diarrhea.  A diagnosis was not indicated.  Later 
that day he was diagnosed with acute enteritis.  An April 
1968 treatment note reflects that upon examination of the 
veteran's stool it was negative for ova and parasites and 
no blood was found.  The diagnostic impression was 
functional hypermotility.  In a report of medical history 
performed in conjunction with the veteran's separation 
exam, the veteran reported a history of stomach, liver or 
intestinal trouble and denied a history of frequent 
indigestion.  On separation medical examination, the 
veteran's abdomen and viscera were clinically normal.  A 
stomach disorder was not diagnosed.  Service medical 
records are negative for a chronic stomach disorder.   

In May 2000, the veteran submitted a claim for service 
connection for a stomach condition, which he said was 
incurred in 1967.  

A February 2001 psycho-social exam for a Vet Center shows 
that the veteran gave a history of severe stomach ulcers 
which resulted in surgery.  He reported that a portion of 
his stomach was removed in 1995.
 
Upon VA stomach examination in March 2001, the veteran 
reported that he was treated for several years for 
presumed ulcer disease.  The veteran stated that he had a 
gastric bleed which required surgery however the date of 
such surgery was unknown.  He reported that after service 
he had a partial gastrectomy done in June 1994.  After 
this operation he stated he experienced a bleeding vessel 
and surgery was performed again.  He reported a history of 
colonic problems during service.  He notes having diarrhea 
while in service and reports that samples taken of his 
stool showed no ova or parasites.  Three years ago he had 
a sigmoidoscopy and a bleeding polyp was removed.  He 
recently had a digital rectal exam and was told by the 
examiner that it was normal.  Three years ago he had an 
endoscopy performed but no bleeding was found in his 
stomach at the time.  The veteran denied current vomiting, 
hematemesis, or melena.  He said he took over-the-counter 
medication (Pepcid) as needed for an upset stomach.  He 
denied current constipation or diarrhea.  He complained of 
distention after eating a full meal of spaghetti, but said 
he can eat anything else he wants without any complaints.  
He denied gastritis due to food and denied reflux 
symptoms.  His weight was stable.

On examination the examiner noted that there were no signs 
of anemia and there was no pain or tenderness.  He had a 
30-centimeter abdominal scar and two separate drain scars, 
one on the left upper quadrant and one in the right lower 
quadrant, from his previous partial gastrectomy.  His 
abdomen was non-tender and his bowel sounds were normal.  
No palpable masses were found.  The examiner offered an 
upper gastrointestinal (GI) X-ray study but the veteran 
did not want to have one.  A complete blood count was 
performed and it revealed a normal white count, a normal 
hemoglobin level, and a hematocrit level which was low 
normal.  The examiner indicated that nothing pathological 
was found in the blood tests.  The diagnosis was no 
gastric or GI pathology found.            

At a March 2001 VA psychiatric examination, the veteran 
reported that he had a lengthy history of untreated peptic 
ulcer disease and underwent a subtotal gastrectomy.  He 
said his stomach began to hurt whether he drank alcohol or 
not.  Pertinent diagnoses were rule out alcohol abuse 
and/or dependence, and history of peptic ulcer disease.

In a May 2002 statement the veteran said he had trouble 
with his stomach in the service and after he returned home 
from service.  He stated he has had half of his stomach 
removed.

By a statement dated September 2002, the veteran's 
representative asserted that the veteran experienced 
multiple gastric symptoms while on active duty that were 
never accurately diagnosed.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  Service incurrence will be presumed for 
certain chronic diseases, including ulcers, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran claims service connection for a stomach 
condition which he asserts was incurred during military 
service.  The service medical records are negative for a 
diagnosis of a chronic stomach condition, and are negative 
for ulcers.  The veteran's abdomen and viscera were 
clinically normal on separation exam.

Post-service medical records are negative for a stomach 
condition for many years after service.  The first mention 
of a stomach condition is dated in February 2001, at a 
psycho-social exam in which the veteran reported he had a 
portion of his stomach removed in 1995.  At his March 2001 
VA examination, the veteran gave a history of presumed 
ulcer disease and reported undergoing a subtotal 
gastrectomy.  The examiner found no current gastric or GI 
pathology.  

The veteran has not submitted any lay statements from 
others indicating he had a stomach condition in service or 
a stomach condition since service.

The veteran has asserted that he incurred a stomach 
condition during his period of active service.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

As there is no medical evidence of a current stomach 
condition, or evidence linking any such disorder to 
service, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a stomach condition.  See Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

The claim for service connection for a stomach condition 
is denied.  




		
	MARTIN F. DUNNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

